FS Investment Corporation 8-K Exhibit 99.1 FOR IMMEDIATE RELEASE FS Investment Corporation Declares Regular Cash Distribution to be Paid in June PHILADELPHIA, PA, June 7, 2012 – On June 4, 2012, the board of directors (the “Board”) of FS Investment Corporation (“FSIC”) declared a regular monthly cash distribution of $0.0675 per share (an annualized rate of 7.50% based on FSIC’s last established share price of $10.80 per share), which will be paid in June. As previously announced, FSIC closed its public offering in May 2012.Prior to the closing of the offering, the Board declared regular monthly cash distributions on a semi-monthly basis.Following the closing, the Board expects to declare such distributions on a monthly rather than semi-monthly basis, commencing with the June distribution.As a result, the regular monthly cash distribution of $0.0675 per share for June will be paid on June 29, 2012 to stockholders of record on June 28, 2012. About FS Investment Corporation FSIC, an investment fund sponsored by Franklin Square Capital Partners (“Franklin Square”), is a publicly registered, non-traded business development company (“BDC”).A BDC such as FSIC is a type of investment fund that enables investors, including non-accredited investors (subject to certain state-specific suitability standards), to access the private debt asset class.FSIC focuses primarily on investing in the debt securities of private companies throughout the United States, with the investment objectives of generating current income and, to a lesser extent, long-term capital appreciation for its investors.FSIC is managed by FB Income Advisor, LLC and is sub-advised by GSO / Blackstone Debt Funds Management LLC, an affiliate of GSO Capital Partners LP (“GSO”).GSO, with approximately $50.8 billion in assets under management as of March 31, 2012, is the credit platform of The Blackstone Group L.P.For more information, please visit www.fsinvestmentcorp.com. About Franklin Square Capital Partners Franklin Square is a national sponsor and distributor of alternative investment products structured for the mainstream investor.Founded in 2007 by an experienced group of alternative investment industry professionals, Franklin Square’s goal is to bring the benefits of an institutional-class investment portfolio to investors through exposure to innovative alternative investment products managed by what it deems to be best-in-class alternative asset managers.Franklin Square believes that institutional investment portfolios, with their access to the strong return potential and diversifying power of alternative assets, are better-suited to manage risk and generate above-market returns than their traditional counterparts.Franklin Square is committed to best practices and transparency, including a commitment to not fund distributions with offering proceeds or borrowings, mark-to-market pricing and a significant sponsor investment in its products.Franklin Square distributes its sponsored financial products to the broker-dealer community through its affiliated wholesaling broker-dealer, FS2Capital Partners, LLC.For more information, please visitwww.franklinsquare.com. Certain Information About Distributions The determination of the tax attributes of FSIC’s distributions is made annually as of the end of FSIC’s fiscal year based upon its taxable income and distributions paid, in each case, for the full year.Therefore, a determination as to the tax attributes of the distributions made on a quarterly basis may not be representative of the actual tax attributes for a full year.FSIC intends to update stockholders quarterly with an estimated percentage of its distributions that resulted from taxable ordinary income.The actual tax characteristics of distributions to stockholders will be reported to stockholders annually on a Form 1099-DIV. The payment of future distributions on FSIC’s common stock is subject to the discretion of the Board and applicable legal restrictions, and therefore, there can be no assurance as to the amount or timing of any such future distributions. Forward-Looking Statements This announcement may contain certain forward-looking statements, including statements with regard to the future performance of FSIC.Words such as “believes,” “expects,” “projects,” and “future” or similar expressions are intended to identify forward-looking statements.These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions.Certain factors could cause actual results to differ materially from those projected in these forward-looking statements, and some of these factors are enumerated in the filings FSIC makes with the Securities and Exchange Commission.FSIC undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.
